The Court orders that a special panel be convened pursuant to MCR 7.215(J) to resolve the conflict between this case and Wesche v Mecosta Co Rd Comm, 267 Mich App 274; 705 NW2d 136 (2005).
The Court further orders that part III of the opinion released on November 15, 2005, which addresses the availability of damages for loss of consortium in a bodily injury or property damage claim brought pursuant to MCL 691.1405, is vacated. MCR 7.215(J)(5).
Appellants may file a supplemental brief within 21 days of the Clerk’s certification of this order. Appellees may file a supplemental brief within 21 days of service of appellants’ brief. Nine copies must be filed with the Clerk of the Court.
Gage, J., did not participate.